RAYFIEL, District Judge.
An information, containing three counts, was filed' against the defendant on February 27, 1957, charging him with wilfully and knowingly attempting to evade the payment of a part of his income tax for each of the years 1950, 1951 and 1952.
The defendant has moved under Rule 7(f) of the Federal Rules of Criminal Procedure, 18 U.S.C.A. for a bill of particulars. Although the information filed herein meets the requirements of Rule 7(c) it lacks the particularity necessary to enable the defendant to properly prepare his defense. It was just such a condition which Rule 7(f) was designed to remedy.
The items concerning which information is sought are twelve in number. After appropriate consideration of the arguments advanced for and against the application, it is my opinion that the defendant is entitled to the following relief :
(1) a statement as to whether the Government intends to rely upon the “net worth” theory; if so, what it will claim was the defendant’s net worth as of the beginning and the end of each of the three years involved.
(2) a statement as to whether the Government intends to rely upon the “specific items” theory; if so, and the number of such items is not large, the dates when they were received and the amounts thereof; if numerous, the gen*181eral nature, character and source thereof.
(3) a statement as to whether the Government will claim that the defendant made improper deductions from his gross income in calculating his taxable income; if so, and the number thereof is small, a list thereof; if numerous, a statement of the nature and character thereof. See Singer v. U. S., 3 Cir., 58 F.2d 74.
Save as hereinabove granted, the motion is denied for the reasons, among others, that the items in question (a) are included in or ascertainable from those granted, or (b) seek Government evidence.
Settle order on notice.